As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 46 and 48, drawn to an antibody conjugate comprising an anti-SMC1 antibody conjugated to a cytotoxic molecule via a linker.
Group II, claim(s) 49 and 50, drawn to an LNA-modified oligonucleotide complementary to an mRNA encoding SMC1.
Group III, claim(s) 51-54, drawn to a composition comprising an antibody conjugate comprising an anti-SMC1 antibody conjugated to a cytotoxic molecule via a linker and an LNA-modified oligonucleotide complementary to an mRNA encoding SMC1 and a kit comprising said composition.
Group IV, claim(s) 55 and 56, drawn to a method of preventing or treating disease in a subject comprising performing an assessment of the disease and administering the composition comprising an antibody conjugate comprising an anti-SMC1 antibody conjugated to a cytotoxic molecule via a linker and an LNA-modified oligonucleotide complementary to an mRNA encoding SMC1 and a kit comprising said composition, and performing a second assessment.
Group V, claim(s) 57 and 58, drawn to a method of diagnosis comprising providing a sample and providing an anti-SMC antibody, performing an immunohistochemical staining of the sample  and determining a cellular localization of SMC1 in the sample.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
  The structurally and physiologically distinct cytotoxic molecules selected from the cytotoxic molecule is selected from the group consisting of calicheamicin, maytansinoids, auristatins, taxol, cytochalasin B, gramicidin D. ethidium bromide, emetine, mitomycin, vinca alkaloids, etoposide, tenoposide, vincristine, vinbla stine, colchicin, doxorubicin, daunorubicin, dihydroxy anthracinedione, mitoxantrone, mithramycin, actinomycin D, methotrexate, adriamicin, melphalan, mitomycin C, chlorambucil, daunorubicin or other intercalating agents, enzymes and fragments thereof such as nucleolytic enzymes, antibiotics, and toxins such as small molecule toxins or enzymatically active toxins of bacterial, fungal, plant or animal origin, including and analogs, homologs, fragments and/or variants thereof, 1-dehydrotestosterone, glucocorticoids, procaine, tetracaine, lidocaine, propranolol, and puromycin, ricin, CC-1065, duocarmycins, diptheria toxin, venom (e.g., from snakes, amphibians, reptiles, fish. invertebrates, etc.), and analogs, homologs, fragments, and/or variants thereof, bisinuth-21 3, astatine-211, radium- 223, yttrium-90, iodine-131, samarium- 153, strontium-89, lutetium-177, holmium-166, rhenium-186, 
The structurally distinct oligonucleotides selected from group consisting of 5' (GTATGGTTAATGGCTG 3' (SEQ ID NO: 29) and 5' ATGCCAGCCAAATTGC 3' (SEQ ID NO: 30). Claim 50 and 52.
The distinct diseases selected from selected from the group consisting of breast cancer (e.g., triple negative breast cancer), breast adenocarcinoma, pancreatic adenocarcinoma, lung carcinoma, prostate cancer, hormone refractory prostate cancer, solid tumor malignancies such as colon carcinoma, non-small cell cancer (e.g., non-small cell lung cancer), anaplastic astrocytorna, glioma, glioblastoma (e.g., glioblastoma multi forme), bladder carcinoma, sarcoma, ovarian cancer, rectal hemangiopericytoma, pancreatic carcinoma, acute myeloid leukemia, cancer of large bowel, mesothelioma, stomach, pancreas, ovaries, melanoma, pancreatic cancer, colon cancer, and bladder cancer. Claims 52, 54 and 58.
 The structurally distinct one or more additional therapeutic agents selected from the group consisting of Niraparib (MK- 4827), Iniparib (BSI 201), Talazoparib (BMN- 673), Veliparib (ABT-888), Olaparib (AZD- 2281), Rucaparib (AG014699, PF-01367338), CEP 9722, E7016. BGB-290, and 3- aminobenzamide, wherein the one or more additional therapeutic agents preferably is a platinum-based drug preferably selected from the group consisting of Cisplatin, Carboplatin, Oxaliplatin, Nedaplatin, Triplatin tetranitrate, Phenanthriplatin, Picoplatin, and Satraplatin. Claim 56.
Applicant is required, in reply to this action, to elect a single species (from each of Groups A through D) to which the claims shall be restricted if no generic claim is finally held to 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 47, 49, 51, 55, and 57.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-V lack unity of invention because they do not share the same or corresponding technical feature.
The PCT rules provide for the examination of the first claimed product, the first claimed method of making that product, and the first claimed method of using that product in one application, but do not provide for the examination of multiple products or unrelated methods.  For example, the antibody conjugate product and oligonucleotide product differ in structure, biological function, and capable uses.  The methods use different steps and different reagents corresponding to the distinct technical features, and exhibit different effects, functions and outcomes. Accordingly, Groups I through V are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept because the distinct products do not share a corresponding technical feature.  Furthermore, while the method of Group IV requires the antibody conjugate product, the method of Group V does not require the conjugate but merely uses an anti-SMC antibody.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STACEY N MACFARLANE/            Examiner, Art Unit 1649